982 F.2d 472
Robert Jeff ADAMS, Sr., Personal Representative for theEstate of Donald Demasco Adams, Sr., Plaintiff-Appellee,v.ST. LUCIE COUNTY SHERIFF'S DEPARTMENT, Robert C. Knowles,Sheriff, Donnie Ingram, Defendants,J.M. Lindsey, Robert Soesbe, Defendants-Appellants.
No. 91-5137.
United States Court of Appeals,Eleventh Circuit.
Jan. 21, 1993.

Julius F. Parker, Jr., Tallahassee, FL, for defendants-appellants.
Evan I. Fetterman & Assoc., Salvatore Scibetta, North Palm Beach, FL, for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida;  Lenore Carrero Nesbitt, Judge.
PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion June 15, 1992, 11th Cir., 1992, 962 F.2d 1563)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge James C. Hill has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)